Citation Nr: 0305272	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.

2.  Entitlement to an earlier effective date for the grant of 
service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to February 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, which denied the claims 
on appeal.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  The only service medical records currently associated 
with the claims file is a Morning Report showing that the 
veteran was apparently on leave for 28 days.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's service medical records were destroyed in 
the fire at the National Personnel Records Center in 1973.

3.  The medical evidence is negative for a diagnosis of 
atrial fibrillation until 1997, many years after service 
separation.

4.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
current diagnosis of atrial fibrillation.

5.  In February 1998, the veteran underwent a hip 
replacement.  

6.  He filed a claim for entitlement to service connection 
for his "right hip" in March 1998, which was denied by 
rating decision dated in May 1999.  He filed a timely notice 
of disagreement, which was followed by a statement of the 
case.

7.  In September 1999, the veteran submitted correspondence 
indicating an intent to file a claim for compensation 
benefits regarding a low back disorder.

8.  By rating decision dated in November 2001, the RO granted 
service connection for right hip arthroplasty and assigned an 
effective date of February 1998, the date of surgery.

9.  By rating decision dated in March 2002, the RO granted 
service connection for chronic low back pain as secondary to 
the service-connected disability of the right hip 
arthroplasty.


CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for an effective date of September 27, 1999, 
but no earlier, for the  grant of service connection for a 
low back disorder have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.160, 
3.400, 20.1105 (2002); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that his atrial 
fibrillation was either incurred in service or aggravated by 
his period of military service.  He further contends that he 
is entitled to an earlier effective date for the grant of 
service connection for a low back disorder because he 
submitted correspondence to the RO asserting a claim in July 
1998 and September 1999.

I.  Entitlement to Service Connection for Atrial Fibrillation

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, an exhaustive but unsuccessful effort has been 
made to associate service medical records with the claims 
file.  The only medical evidence from service is a Morning 
Report showing that he was apparently on leave for 28 days 
for an unknown reason.  He has offered no specific 
information regarding complaints of, treatment for, or 
diagnosis of atrial fibrillation during military service 
other than a general statement of "atro fib in service 
also" in his claim for compensation.  Nonetheless, because 
service medical records are not available, the Board will 
assume, for purposes of this decision, that the veteran was 
treated for atrial fibrillation in service.

Even assuming treatment for atrial fibrillation in service, 
there is no evidence of continuity of symptomatology as 
evidenced by the absence of treatment for atrial fibrillation 
for many years after service.  The first post-service medical 
record indicating any type of cardiac symptomatology is dated 
in January 1980.  At that time, the veteran complained of 
palpitations, rapid heart rate, fatigue, pallor, chills, 
shakes, and pressure over the left anterior chest.  His heart 
rate was noted to be "regular."  An electrocardiogram (EKG) 
showed a right bundle branch block but not atrial 
fibrillation.  He was discharged three days later with a 
diagnosis of chest pain of undetermined etiology and possible 
gallbladder disease; however, the record was negative for a 
diagnosis of atrial fibrillation.

The first mention of atrial fibrillation is found in June 
1997 Progress Note, nearly 40 years after service separation.  
At that time, the veteran was noted to be in atrial 
fibrillation by EKG and was started on Coumadin.  The fact 
that he was newly started on Coumadin at that time suggests 
to the Board that he was newly diagnosed with atrial 
fibrillation.  Moreover, there was no evidence that atrial 
fibrillation was of long-standing duration.  Approximately 
one week later, he underwent "Coumadin Education," further 
suggesting that he was newly diagnosed with the disorder.  
Subsequent treatment records note that the veteran was 
diagnosed with atrial fibrillation and was on Coumadin.    

As the veteran was apparently not diagnosed with atrial 
fibrillation until 1997, the Board places significant 
probative value on the, at a minimum, nearly 40-year gap 
between discharge from military service and the first 
reported medical history of atrial fibrillation.  As such, 
the Board concludes that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1959 
and the 1997 diagnosis of atrial fibrillation.  To this end, 
the Board emphasizes that there was no evidence of atrial 
fibrillation at the time the veteran was hospitalized in 1980 
for complaints of chest pain.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
atrial fibrillation to active military service.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In sum, even if the veteran was treated for atrial 
fibrillation in service (assumed for purposes of this 
decision given the absence of service medical records), the 
Board places greater probative value on the lack of post-
service treatment for many years after service separation, 
and the absence of medical evidence establishing a nexus 
between military service and the veteran's current atrial 
fibrillation.  As such, his claim for service connection must 
be denied.  Finally, as cardiac symptomatology was not shown 
within one year after service separation, the "presumption" 
of entitlement is not applicable in this case.

Entitlement to an Earlier Effective Date

Generally, the effective date of an award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2002) (emphasis added).  The 
effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2002) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Historically, the veteran underwent a hip replacement in 
February 1998.  In March 1998, he filed a claim for 
entitlement to service connection for his "right hip," 
which was denied by rating decision dated in May 1999.  He 
filed a timely notice of disagreement, which was followed by 
a statement of the case.  In September 1999, he submitted a 
timely substantive appeal for "service connection for right 
hip disability."  A post-script notation written in the 
veteran's hand referenced an attached letter but no letter is 
currently associated with the substantive appeal.  In January 
2001, the Board remanded the claim for further development.  
In July 2001, he submitted correspondence that he desired to 
"reopen my claim for service connection right hip 
disability."  He also requested "service connection for 
back condition which stems from the hip injury."  

By rating decision dated in November 2001, the RO granted 
service connection for right hip arthroplasty and assigned an 
effective date of February 1998, the date of surgery.  By 
rating decision dated in March 2002, the RO granted service 
connection for chronic low back pain as secondary to the 
service-connected disability of the right hip arthroplasty 
and assigned an effective date of July 2001.  He challenges 
the effective date of the award of service connection for his 
low back disability.  The threshold question is whether the 
veteran submitted correspondence prior to July 2001 
indicating an intent to file a claim for entitlement to 
service connection for a low back disorder.  

As noted above, the veteran filed a claim for entitlement to 
service connection for a "right hip" disorder in March 
1998.  However, he did not indicate an intent to file a claim 
for a low back disorder at that time as the clear language 
used in the VAF 21-526 noted only a claim for "right hip."  
Therefore, the Board finds no basis to assign an effective 
date to March 1998 for a low back disorder.

The next correspondence from the veteran was received on May 
4, 1998, in which he was responding to the inability to 
locate his service medical records.  He indicated that he had 
no records and reflected that he had fallen on his back 
during service and had complications.  He stated that he was 
told that "this could of been the [beginning] of my hip & 
back problem."  He then requested that his claim "should be 
changed from non-service connected to service connected."  
Parenthetically, the Board notes that the March 1998 
application for benefits indicated that he desired to file a 
claim for service connected compensation for his right hip 
disorder.  Although his back was mentioned, the Board finds 
that there was no indication by the veteran of an intent to 
file a claim separate and apart from his original claim of a 
right hip disorder.  Similarly, medical evidence dated in the 
mid-1998s shows that he complained of pain in his back and 
there was X-ray evidence of severe degenerative joint disease 
of the lumbar spine but there is no indication from the 
veteran of an intent to file a claim for a low back disorder.

Next, the veteran asserts that he submitted a letter dated in 
July 1998 to the effect that he had filed a claim for 
compensation but that the "history of my lower back was left 
off of the application."  He indicated that he had "called 
the Veterans Affairs and mentioned it to them and they said 
they would enter it on my application and everything would be 
taken care of."  However, a copy of the July 1998 letter was 
not received by the RO until November 2001.  There is no 
evidence in the claims file that VA ever received the letter, 
nor a Report of Contact indicating telephone contact with the 
veteran during that time period.  Notwithstanding the 
veteran's assertion that he sent the letter, the law is clear 
that a claim for disability benefits must be in writing and 
filed in order for benefits to be paid.  As the veteran has 
offered no more than an unsubstantiated claim as to the 
mailing of the letter, the Board concludes that the July 1998 
letter, received in November 2001, cannot support an earlier 
effective date claim.  Further, telephone contact with a VA 
representative would be insufficient to establish a claim 
because it is not "in writing," as required under the 
relevant regulations. 

Next, in September 1998, the veteran requested a copy, in 
writing, of his military records but made no mention of a 
claim for a low back disorder.  In correspondence dated in 
November 1998, he again wrote about the inability to locate 
his service medical records and requested an expeditious 
decision but, again, he made no reference to a low back 
claim.  Therefore, the Board finds that these letters cannot 
establish a claim for an earlier effective date.

Notwithstanding the above, the Board is persuaded that the 
veteran submitted correspondence dated in September 1999 
which could be reasonably construed as a claim for 
entitlement to service connection for a low back disorder.  
Similar to the July 1998 letter referenced above, the veteran 
also submitted a letter in November 2001 which was dated 
September 25, 1999.  In the September 1999 letter, he 
indicated that he was responding to a letter he received 
dated September 11, 1999, (parenthetically, the Board notes 
that a Statement of the Case dated September 11, 1999, is 
associated with the claims file) which denied his claim for, 
among other things, a right hip disability.  He noted that 
there was "no mention about my back which happened the same 
time that I fell . . . and injured both my back and my hip."  
He reported that he had gone through some of his records and 
found the letter he wrote in July 1998 and that he had been 
assured that it would be added.  He reflected that "as you 
can see plainly [apparently referencing the Statement of the 
Case] that it hasn't" and wondered what he needed to do to 
get it "entered."  

The Board is inclined to assign a higher probative value to 
the September 1999 letter on the basis that it is consistent 
with the Substantive Appeal dated September 15, 1999, and 
received at the RO on September 27, 1999.  Of particular 
significance to the Board is the notation on the September 
1999 Substantive Appeal written in the veteran's hand to the 
effect of "P.S. See Letter Attached."  However, there is no 
letter attached to the Substantive Appeal.  Giving the 
veteran the benefit of the doubt, the Board finds that the 
record supports a finding that the veteran wrote a letter (as 
indicated in the post-script notation) and submitted it along 
with the Substantive Appeal, which was then received at the 
RO on September 27, 1999.  It is reasonable to conclude that 
the reference to the letter in the Substantive Appeal was, in 
fact, the September 25, 1999, letter, of which a copy was 
subsequently submitted by the veteran in November 2001.  
Therefore, the Board concludes that September 27, 1999 (the 
date the Substantive Appeal was received by the RO) is the 
proper date for the assignment of service connection for a 
low back disorder.

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims, and indicating which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the veteran.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

By virtue of the information contained in the November 2001 
and March 2002 rating decisions, the September 1999 and 
September 2002 statements of the case, and the November 1999, 
November 2001, and September 2002 supplemental statements of 
the case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  Further, the RO provided the 
veteran with a letter informing him of his due process rights 
under the VCAA in September 2002 and notified him that he 
needed to submit medical evidence, such as doctors' records, 
medical diagnoses, and medical opinions to support his 
claims.  He was also told that VA would assist him in 
obtaining evidence.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all post-service medical 
records identified by the veteran have been associated with 
the claims file.  Next, while no service medical records 
(with the exception of one Morning Report) are associated 
with the claims file, the Board finds that all reasonable 
efforts have been made to associate the service medical 
records and alternative service records with the claims file 
but without success.  Therefore, a delay for this purpose 
would be futile.

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for atrial 
fibrillation is denied.

Entitlement to an effective date of September 27, 1999, but 
no earlier, for a grant of service connection for a low back 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

